SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: December 17, 2002 BAR HARBOR BANKSHARES MAINE 841105-D 01-0293663 (State) (Commission File Number) (IRS Employer ID) Address of Principal Executive Officers: PO Box 400, 82 Main Street Bar Harbor, ME 04609-0400 Registrants Telephone Number: (207) 288-3314 ITEM 5. OTHER EVENTS AND REGULATION FD DISCLOSURE. On December 17, 2002, the Board of Directors of Bar Harbor Bankshares (the "Company") voted to continue the Company's stock repurchase plan through December 31, 2003. The Company's press release dated December 17, 2002, with respect thereto is annexed to this Report as Exhibit 99.1. ITEM 7  FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements: Not applicable (b) Pro forma financial information: Not applicable (c) Exhibits: 99.1 Company's
